Per Curiam,
It is not alleged that there was any error in the admission or rejection of evidence. In view of the testimony properly before the jury, the case involved the questions of defendant’s negligence and the alleged contributory negligence of the plaintiff. Both of these controlling questions of fact were for the exclusive consideration of the jury, and to them they were fairly submitted in a clear, concise and fully adequate charge, to which no just exception can be taken. The verdict in favor of plaintiff is necessarily predicated of a finding, in his favor, of every material fact. The record discloses no error that would justify us in disturbing the verdict. There is nothing in either of the specifications of error that requires special comment.
The ease was ably and correctly tried, and the judgment is affirmed.